Citation Nr: 0726625	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-30 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946 and from February 1952 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2004; the immediate 
causes of death were hypertension, type 2 diabetes, chronic 
obstructive pulmonary disease (COPD), and congestive heart 
failure.  No other significant conditions were listed as 
contributing to the death.

2.  At the time of the veteran's death, his service connected 
disabilities included: bilateral hearing loss, post traumatic 
stress disorder (PTSD), low back strain, dermatophytosis with 
onychomycosis, foreign body, C5, posterior neck s/p shrapnel 
wound, right posterior tibial nerve dysfunction s/p 
laceration, malaria, s/p saphenous right philebectomy, 
duodenitis, and scars, wounds to the back and neck.  His 
combined rating was 90 percent from February 2003.

3.  Hypertension, type 2 diabetes, chronic obstructive 
pulmonary disease (COPD), and congestive heart failure were 
not manifested in service or within one year after discharge 
from service, and have not been shown to be related to 
service.

4.  There is no competent medical evidence that the veteran's 
service-connected disabilities, including PTSD substantially 
or materially contributed to the cause of the veteran's 
death.

5.  The veteran was granted a total disability evaluation due 
to individual unemployability (TDIU) in April 2003, effective 
August 23, 2001.  The veteran was not entitled to TDIU for a 
period of 10 years or more prior to his death.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for cause of death is not warranted.  
Consequently, no effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant in 
not notifying her of the evidence pertinent to this element.

In the instant case, the Board concludes that the RO letter 
sent in November 2005, (prior to the December 2005 adverse 
determination) adequately informed the appellant of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
appellant was expected to provide.  The letter also 
essentially told the appellant to submit any information or 
evidence in her possession.  The RO requested that the 
appellant identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on her behalf.  In light of the foregoing, the Board 
finds that the VA's duty to notify has been fully satisfied 
with respect to the claim.

The Board notes that the RO obtained the veteran's service 
medical records, VA medical records, and private medical 
records.  The appellant was also afforded a hearing before 
the undersigned veterans law judge.  The appellant has not 
identified any further evidence with respect to her claim, 
and the Board is similarly unaware of any such evidence.  
Given the foregoing, the duty to assist has been satisfied.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The veteran died on December [redacted], 2004.  The death certificate 
reflects that the immediate causes of death were 
hypertension, type II diabetes, chronic obstructive pulmonary 
disease (COPD), and congestive heart failure.  No other 
significant conditions were listed as contributing to the 
death.

At the time of his death, the veteran was service-connected 
for the following disorders: bilateral hearing loss, post 
traumatic stress disorder (PTSD), low back strain, 
dermatophytosis with onychomycosis, foreign body, C5, 
posterior neck s/p shrapnel wound, right posterior tibial 
nerve dysfunction s/p laceration, malaria, s/p saphenous 
right philebectomy, duodenitis, and scars, wounds to the back 
and neck.  A combined rating of 90 percent was assigned 
effective from February 2003.  The veteran's non-service 
connected disabilities at the time of death included; 
diabetes mellitus, hypertension, COPD, stomach cancer, and 
dementia of Alzheimer's type.  The veteran never established 
service connection for cardiovascular disease, hypertension, 
diabetes, or COPD.  

The appellant contends that the veteran's service-connected 
disabilities, as a whole, limited the veteran to a sedentary 
lifestyle, and that sedentary lifestyle accelerated his 
death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including hypertension, 
cardiovascular disease, and diabetes mellitus, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Review of the service medical records shows that upon 
entrance examination dated May 1943, the examiner noted a 
normal respiratory system, heart and blood vessels.  The 
veteran's blood pressure was slightly elevated at 132/90.  A 
February 1946 examination noted a normal respiratory system, 
a normal cardiovascular system with normal arteries, veins 
and a regular pulse.  An August 1952 electrocardiographic 
(EKG) report was within normal limits for age and body build.
An August 1952 treatment record indicated normal blood 
pressure and normal heart with no murmurs.  Lungs were clear 
to percussion and auscultation.  A February 1952 report of 
medical history indicated no complaints of asthma, breathing 
trouble, palpitation, pounding heart.  A February 1952 
examination noted a normal heart, lungs, and endocrine 
system.  An August 1958 chest x-ray was negative.  A February 
1959 EKG indicated early ventricular repolarization but 
within normal limits after venous ligation.  A December 1960 
report of medical history noted no complaints of shortness of 
breath, asthma, pain or pressure in the chest, palpitation or 
pounding chest, or high blood pressure.  A December 1960 
separation examination noted a normal heart, lungs, and 
endocrine system.  The service medical records are silent as 
to any complaints of shortness of breath, or any diagnosis or 
treatment for diabetes mellitus.

Post service medical records indicated that the veteran 
received treatment for Diabetes Mellitus, hypertension, and 
COPD, as well as all his service-connected disabilities, in 
the years prior to his death.  The post-service medical 
records do not show a heart condition, hypertension, diabetes 
mellitus, or COPD manifesting within one year after discharge 
from service.  A record dated December 1979 noted a diagnosis 
of diabetes mellitus, and indicated that the veteran did not 
have a history of hypertension.  A February 1990 medical 
record is the first documented diagnosis of hypertension.  
With respect to the veteran's COPD, a treatment record dated 
March 1997 indicated complaints of dyspnea.  A June 1997 
treatment record provided a diagnosis of COPD and a February 
1999 record noted complaints of shortness of breath.  A 
September 1999 treatment record indicated a distant, 
irregular heartbeat with no murmurs.  A December 1999 VA 
examination noted a history of Diabetes Mellitus diagnosed in 
1979 and treatment for hypertension, but did not make any 
notice of cardiovascular disease or COPD. 

VA outpatient records also reflect treatment for the 
veteran's service connected disabilities.  The veteran 
received psychiatric treatment for his PTSD, which was 
initially diagnosed in a March 2000 VA examination.  The 
veteran's medical records also reflect treatment for pain 
caused by his low back pain.  There was no indication in the 
records or the numerous psychiatric reports that the 
veteran's service-connected disabilities, including his PTSD, 
caused or accelerated the non-service-connected conditions 
that ultimately caused his death.

In her December 2006 hearing, the appellant asserted that the 
veteran's service-connected disabilities resulted in a 
sedentary lifestyle for the veteran, which in turn, 
accelerated his death.  Additionally, the appellant contended 
that the amount of medication the veteran was taking for his 
service-connected disabilities also contributed to his death.  
None of the evidence of record supports the appellant's 
assertion.  Rather the evidence shows that the veteran's 
death was due to nonservice-connected hypertension, COPD, 
chronic heart failure and diabetes type II.  The appellant 
also noted that while the veteran was in a nursing home and a 
hospital prior to his death, that those records were 
unavailable for review.  

There is no competent medical evidence of a nexus between the 
veteran's PTSD and other service-connected conditions, and 
the veteran's hypertension, congestive heart failure, COPD, 
and diabetes mellitus.  Nor is there competent medical 
evidence showing that the veteran's hypertension, congestive 
heart failure, COPD, and diabetes mellitus were related to 
any incidence of service.  The post-service medical records 
do not show that the veteran's service connected disabilities 
caused or contributed to his death.  Additionally, the causes 
of death listed on the death certificate were not diagnosed 
until many years after service, and service medical records 
were devoid of any treatment or diagnosis of hypertension, 
congestive heart failure, COPD, or diabetes mellitus.  
Therefore, the preponderance of the evidence is against 
entitlement to service connection for cause of death.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


II. The claim for DIC under section 1318

The appellant, in essence, contends that because she is the 
surviving spouse of a deceased veteran who was rated as 
totally disabled, she is entitled to section 1318-DIC 
benefits.

38 U.S.C.A. § 1318 (West 2002), authorized payment of DIC to 
a benefits-eligible surviving spouse in cases where a 
veteran's death was not service-connected, provided the 
veteran was in receipt of or entitled to receive compensation 
at a rate of 100 percent (total rating) due to service-
connected disability for a period of ten or more years 
immediately preceding the death, or was so rated for a period 
of not less than 5 years from the date of discharge or other 
release from active service.  38 C.F.R. § 3.22 (2006).

In this case, the evidence reveals that the veteran died on 
December [redacted], 2004.  At the time of the veteran's death, 
service connection was not in effect for any disorder shown 
to have caused or contributed to his death.  However, he was 
shown to be service-connected for numerous disabilities 
described earlier in this decision and was in receipt of a 90 
percent combined rating at the time of this death.  Also at 
the time of his death, he was in receipt of total disability 
rating due to individual unemployablitiy (TDIU), effective 
August 23, 2001, less than 10 years preceding his death.  
TDIU was granted by the RO in an April 2003 rating decision.

The evidence does not reflect that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the dated of discharge or other 
release from active service. 

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning the severity, and length 
of persistence of symptoms of the veteran's service-connected 
disabilities are not dispositive in this particular case.  
The Board finds that the evidentiary record, with application 
of pertinent governing criteria, does not support a grant of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
Consequently, DIC benefits under § 1318 are not warranted.  


ORDER

Service connection for the cause of death is denied.

Entitlement to DIC under Section 1318 is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


